DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (U.S. Publication No. 2019/0355729 A1)
	With respect to claim 1, Liaw discloses a semiconductor device, comprising: a semiconductor substrate [206] having a first region, wherein the first region includes a first middle region [208] and a first edge region adjacent to and surrounding the first middle region, and a surface of the first middle region of the semiconductor substrate is higher than a surface of the first edge region of the semiconductor substrate (see Figure 5C); a plurality of first fins [304] formed discretely on the first middle region of the semiconductor substrate (See Figure 5C); and an isolation structure [210], formed on the first middle region of the semiconductor substrate and the first edge region of the semiconductor substrate and covering portions of sidewall surfaces of the first fins (See Figure 5C).
	With respect to claim 2, Liaw discloses wherein: the semiconductor substrate comprises a second region, wherein: conductivity types of devices formed in the first region and the second region are opposite; the semiconductor device further includes a plurality of second fins [304] formed on the second region of the semiconductor substrate; and the isolation structure also covers portions of sidewall surfaces of the second fins (See ¶[0032]; n-channel FinFET or p-channel FinFET)
	With respect to claim 3, Liaw discloses wherein: more than one second fin are formed on the second region (See Figure 5A-5C).
	With respect to claim 4, Liaw discloses wherein: the second region of the semiconductor substrate includes a second middle region and a second edge region; and a surface of the second middle region of the semiconductor substrate is higher than a surface of the second edge region of the semiconductor substrate (See Figure 5B-5C)
	With respect to claim 8, Liaw discloses wherein: conductivity types of devices formed in the first region of the semiconductor substrate are same (See ¶[0040-0041])
	With respect to claim 9, Liaw discloses wherein: a portion of the isolation structure on the first middle region of the semiconductor substrate has a top surface coplanar with a top surface of a portion of the isolation structure on the first edge region of the semiconductor substrate, and the portion of the isolation structure on the first middle region of the semiconductor substrate has a bottom surface higher than a bottom surface of the portion of the isolation structure on the first edge region of the semiconductor substrate (See Figure 3C and 6C)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (U.S. Publication No. 2019/0355729 A1) inn view of Chen et al. (U.S. Publication No. 2019/0393040 A1; hereinafter Chen).
	With respect to claim 5, Liaw fails to disclose wherein: a distance between a top surface of the first fin and a surface of the first edge region of the semiconductor substrate is in a range of approximately 1000 angstroms-1500 angstroms.	In the same field of endeavor, Chen teaches a distance between a top surface of the first fin and a surface of the first edge region of the semiconductor substrate is in a range of approximately 1000 angstroms-1500 angstroms (See ¶[0051]).	The utilization of proper thickness of the isolation structure of Liaw as taught by Chen allows for functional isolation of each fin structure from neighboring fin structures, minimizing the risk of short circuiting. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 6, the combination of Liaw and Chen discloses wherein: a distance between the top surface of the first fin and a surface of the first middle region of the semiconductor substrate is in a range of approximately 600 angstroms-900 angstroms (See ¶[0051]).
	With respect to claim 7, the combination of Liaw and Chen discloses wherein: a distance between a top surface of the isolation structure and the surface of the first edge region of the semiconductor substrate is in a range of approximately 500 angstroms-600 angstroms (See ¶[0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	- Hu (U.S. Publication No. 2018/0342607 A1) discloses a fin structure with multiple heights
	- Yamashita et al. (U.S. Publication No. 2017/005014 A1) discloses a fin structure with multiple heights
	- Park et al. (U.S. Publication No. 2016/0079354 A1) discloses a fin structure with multiple heights.
	- Ju et al. (U.S. Publication No. 2015/0311201 A1) discloses a fin structure with multiple heights
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818